230 F.2d 959
A. B. WILLIAMSv.CITY OF WICHITA, KANSAS, a Municipal Corporation, et al.
No. 5222.
United States Court of Appeals Tenth Circuit.
January 26, 1956.

Appeal from the United States District Court for the District of Kansas.
Speir, Stroberg & Sizemore, Newton, Kan., for appellant.
Harold R. Fatzer, Atty. Gen., of State of Kansas, Paul E. Wilson and Warden L. Noe, Assts. Atty. Gen., and Fred W. Aley, Robert B. Morton and Paul J. Donaldson, Wichita, Kan., for appellees.
Before BRATTON, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Judgment modified and affirmed without written opinion.